DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Graham Nelson on 28 July 2021.
3.	The application has been amended as follows:
Claims 1-9 and 11 have been cancelled.

Claim 10 is amended as follows:
A method of operating a gas turbine engine on an aircraft, the gas turbine engine comprising: 
an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades; 
a nacelle surrounding the engine core and defining a bypass duct and bypass exhaust nozzle; and 
a gearbox that receives an input from the core shaft to drive the fan at a lower rotational speed than the core shaft, 

	and wherein the jet velocity ratio, Rj, is defined as:

    PNG
    media_image1.png
    47
    142
    media_image1.png
    Greyscale

where VB is the fully expanded first jet velocity, CB is a thrust coefficient of the bypass exhaust nozzle, Vc is the fully expanded second jet velocity, Cc is a thrust -5-New U.S. Patent Application coefficient of the engine core exhaust nozzle, ηLPT is an isentropic efficiency of a lowest pressure turbine of the engine core and ηF is an isentropic efficiency of the fan tip.

Allowable Subject Matter
Claims 10 and 12-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kyprianidis (Kyprianidis, Rolt and Gronstedt, Multi-Disciplinary Analysis of a Geared Fan Intercooled Core Aero-Engine, GT2013-95474, June 2013). Kyprianidis teaches determining a jet velocity ratio. However, the jet velocity ratio is not determined by the formula recited in claim 10, 

    PNG
    media_image1.png
    47
    142
    media_image1.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.P.O./Examiner, Art Unit 3741       /TODD E MANAHAN/                                               Supervisory Patent Examiner, Art Unit 3741